Case 1:19-cv-00702-GPG Document1 Filed 03/08/19 USDC Colorado Page 1 of 7

FILED
U.S. DISTRICT. COURT
DISTRICT OF COLORADO
IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF "COLORADO
“20ISHAR-8 PH 2:00
JEFFREY P COLWELL
CLERK

19 -(V-9N7N9

Civil Action No: BY... CDEP. CLK

Cassandra Freier,

oe COMPLAINT FOR DAMAGES
Plaintiff,
V Professional Negligence,

Deceptive Business Practices,

and

Wrongful Disclosure of Individually
Identifiable Health Information

The State of Colorado, ;
Northeast Health Partners, L.L.C., :
Beacon Health Options, Inc.,

and

DOES 1-100,

DEMAND FOR A JURY TRIAL
Defendants.

I would like to file a complaint against the State of Colorado, Northeast Health Partners, L.L.C.,
Beacon Health Options, Inc., and DOES 1-100 who are unknown to me at the time of this filing
(“Defendants”) for Professional Negligence, Deceptive Business Practices, and Wrongful
Disclosure of Individually Identifiable Health Information under false pretenses, with damages
totaling $100,000.00. Additionally, I would like to demand a trial by jury.

PARTIES
1, Cassandra Freier, am a Colorado resident and Medicaid recipient.
Defendants

The State of Colorado is a state government in the United States of America that provides health
care coverage to its eligible residents through a state program known as Medicaid.

Northeast Health Partners, L.L.C. is the name of a Colorado health insurance company that has
been contracted by the State of Colorado to administer behavioral health care coverage for
Case 1:19-cv-00702-GPG Document1 Filed 03/08/19 USDC Colorado Page 2 of 7

Colorado Medicaid recipients.

Beacon Health Options, Inc. is the name of a Massachusetts health services billing company that
has been contracted by Northeast Health Partners, L.L.C. to process payment transactions from
health insurance companies for health care services.

DOES 1-100 are the Defendants whose identities are unknown to me at the time of this filing,
though they may include individuals and health care providers.

AR NT

The two business associates to the State of Colorado, Northeast Health Partners, L.L.C. and
Beacon Health Options, Inc., have put patients’ privacy at risk by negligently or deceptively
misinterpreting the Federal law which protects patients’ health information, known as the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”), or Pub. L. No. 104-191.
Northeast Health Partners, L.L.C. has revealed to me an operational structure that is organized
around the blatant misinterpretation of this Federal Law and that puts patient privacy at risk.
According to Northeast Health Partners, L.L.C., it is part of their company’s procedures to,
without patient consent, request patient information like medical charts from health care
providers in order to make payments for services. The State of Colorado, which provides health
care coverage to me through the Medicaid program, seems to not have contracted effectively
with the two business associates, Northeast Health Partners, L.L.C. and Beacon Health Options,
Inc., for the business associates are ignorant of HIPAA and are implementing disclosure policies
under the false pretense that such disclosures are permitted.

From the Codes of Federal Regulations, there is one subsection that details the administrative
regulations for HIPAA that is titled, Uses and disclosures to carry out treatment, payment, or
health care operations. Applicable text in this subsection is C.F.R. §164.506(b)(1), which states
_ that “a covered entity may obtain consent of the individual to use or disclose protected health
information to carry out treatment, payment or health care operations.” In my case, the
Defendants did not attempt to obtain patient consent before requesting protected health
information from health care providers, and instead, Northeast Health Partners, L.L.C. defended
their policy of requesting the medical charts of patients without patient consent in a phone
conversation with me, as well as in a letter written to me in response to a complaint that I had
made regarding their misinterpretation and misapplication of HIPAA (Exhibit 1).

DAMAGES REQUEST

In accordance with 42 U.S.C. 1320d-6 and Pub. L. No. 104-191 sec. 1177(b)(2), which states
that a person who has disclosed individually identifiable health information to another person
“shall be fined not more than $100,000” if the offense was committed under false pretenses, such
as the false pretense that protected health information disclosures without patient consent are
legally permitted, I would like to seek damages in the amount of $100,000.00 for this offense, as
well as any punitive damages that are available to me.
Case 1:19-cv-00702-GPG Document1 Filed 03/08/19 USDC Colorado Page 3 of 7

DEMAND FORA JURY TRIAL
I would like to demand a trial by jury.

 

I appreciate your time with this matter, and I hope that my complaint will be heard.

Cassandra Rae Freier
Date: March 8, 2019

 

P.O. Box 837

350 Welker Ave.

Mead, CO 80542

Phone: (970)-980-5440
E-mail: craefreier@gmail.com
Case 1:19-cv-00702-GPG Document1 Filed 03/08/19 USDC Colorado Page 4 of 7

EXHIBIT 1
Case 1:19-cv-00702-GPG Document1 Filed 03/08/19 USDC Colorado Page 5 of 7

Rh
Eas

  

rank] QOQRTPHE AS TT
se HEALTH PARTNERS, LLC

 

For a copy of this letter in large type or help with oral
interpretation or written translation, please call 1-888-502-
4189. We will provide this to you for free. If you have speech
or hearing disabilities, there are auxiliary aids you may use
(TTY/TDY/American Sign Language). Please call 1-800-432-
9553 or State Relay 711. This is available for free.

Si habla espafiol, tiene a su disposicion servicios gratuitos de
asistencia lingiiistica. Llame al 1-888-502-4189 (TTY: 1-800-
432-9553).

 

 

 

How we Resolved Your Complaint

February 1, 2019

Cassandra Freier

   

4

on \
aaa ae CR

Dear Ms. Freier,

This letter will explain what we found out about the complaint you filed on January 18, 2019.
Your complaint was that you did not feel it was necessary for Northeast Health Partners to
review your personal health information (PHI) to pay the claims for the services you received.
Please let me know if I understood your complaint correctly.

To resolve your complaint and present you with our findings, these are the people I spoke with:

e Lynne Bakalyan, Director of Member and Clinical Services
e Steve Coen, Clinical Peer Advisor

If you would like a Member Handbook, please call us or find it on our website.
9925 Federal Drive, Suite 100
Colorado Springs, CO 80921
888-502-4189

www.northeasthealthpartners.org
Case 1:19-cv-00702-GPG Document1 Filed 03/08/19 USDC Colorado Page 6 of 7

NOR TT HE A S T
HEALTH PARTNERS, LLC

 

Here is what I found out:

According to the HIPAA Guidelines, 45 CFR 164.506, Northeast Health Partners may
use protected health information to provide payment to your health care providers. I have
attached a copy of this guideline and have highlighted the sections that explain this right.
The hospital will need to send your chart so we can review it for payment. We apologize
| for any misunderstanding.
Northeast Health Partners hopes you are happy with these findings made on January 31, 2019. If
you are not happy with these results, you have the right to ask for a review by contacting Health
First Colorado. They will review your complaint and their findings will be final. You can
contact them by calling or writing:

Colorado Department of Health Care Policy and Financing
1570 Grant Street
Denver, CO 80203-1818
1-800-221-3943

You can also get help with your review by calling the Ombudsman for Health First Colorado
Managed Care. The Ombudsman is an Advocate who helps Members with Complaints and
Appeals. You can contact them at:

Phone: 303-830-3560 or toll free: 877-435-7123
TDD/TTY: 888-876-8864
Email: help123@maximus.com

It is important for you to know that you will not lose your benefits if you complain. You will not
receive unfair treatment by any staff member for using our complaint process. Please let us
know if you do.

If you have more questions or I can help, please contact me at:

 

 

Northeast Health Partners
Member Engagement Specialist
9925 Federal Drive, Suite 100
Colorado Springs, CO 80921
(888) 502-4189

 

If you would like a Member Handbook, please call us or find it on our website.
9925 Federal Drive, Suite 100
Colorado Springs, CO 80921
888-502-4189

www.northeasthealthpartners.org

 
Case 1:19-cv-00702-GPG Document1 Filed 03/08/19 USDC Colorado Page 7 of 7

nN © FT HE A S T
HEALTH PARTNERS, LLC

 

Sincerely,

“ieutont

Dawn Claycomb

Member Engagement Specialist

Northeast Health Partners Office of Member and Family Affairs
888-502-4185, Ext. 368120

CC: Lynne Bakalyan, Director, Clinical and Member Services

“2 Health First
6 COLORADO

Colorado's Medicaid Program

If you would like a Member Handbook, please call us or find it on our website.
9925 Federal Drive, Suite 100
Colorado Springs, CO 80921
888-502-4189

www.northeasthealthpartners.org
